Citation Nr: 0312638	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether the appellant is entitled to recognition as a 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to July 
1975.  He died in March 1992; the appellant is his child.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating action of the RO which 
determined that the appellant was not permanently incapable 
of self-support prior to attaining age eighteen.  The 
appellant submitted a notice of disagreement in April 2002 
and the RO issued a statement of the case (SOC) in July 2002.  
A substantive appeal was received from the appellant in 
September 2002.  

The Board notes that in June 2000, the appellant's mother 
submitted an application for Dependency and Indemnity 
Compensation (DIC) benefits and asked that her daughter, the 
appellant in this appeal, be considered a "helpless child."  
In January 2001, the RO notified the appellant's mother that 
she, the mother, had been awarded pension benefits; however, 
the her daughter would not be considered a "helpless child" 
because permanent incapacity for self-support had not been 
shown.  

The appellant initiated her own claim for DIC benefits in May 
2001.  In the July 2001 rating action presently on appeal, 
the RO denied that claim on the merits, without regard to the 
question of whether new and material evidence had been 
presented.  As the current appeal is the appellant's first 
opportunity to argue her claim on the merits, the Board is 
reviewing this as an original claim.    



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant was born in July 1982.  The record does not 
establish that she has married.  

3.  The evidence shows that the appellant was permanently 
incapable of self-support by reason of her blindness and low 
vision and diabetes mellitus prior to attaining the age of 
eighteen.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen have 
been met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.57, 3.159, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In January 2003, the Board determined that additional 
development of the claim was needed, and undertook such 
development, pursuant to 38 C.F.R. § 19.9 (2002).  The RO 
last reviewed the issue on appeal in July 2002, at which time 
an SOC was issued.  Pursuant to the Board's development, the 
additional evidence added to the claims file includes notice 
of a Social Security Administration (SSA) determination.  The 
Board is able to render a decision on the basis of such 
evidence.  The provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, has recently been held to be invalid.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
However, in light of the Board's favorable disposition of the 
issue on appeal, there is no prejudice to the appellant in 
deciding the claim without remand to the RO for consideration 
of the additional evidence added to the record since the July 
2002 SOC.  In addition, after considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

A "child" includes an unmarried person who, before reaching 
the age of eighteen, became permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects.  38 U.S.C.A. § 101(4)(A)(ii);38 C.F.R. §§ 
3.57, 3.356.  A person may qualify as a "child" if he or 
she is to be permanently incapable of self-support through 
his own efforts by reason of mental or physical defect at the 
date of attaining the age of 18 years.  38 C.F.R. § 3.356(a) 
(2001); Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The 
issue is one of fact premised on competent evidence in the 
individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.  38 C.F.R. § 3.346(b).  

Principal factors to be considered in determining whether 
permanent incapacity for self-support is shown include the 
following:  (1)  The fact that a claimant is earning his or 
her own support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  (2)  A child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  (3)  It 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4)  The capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. 
§ 3.356 (b).  

According to the appellant's birth certificate, she was born 
in July 1982.  The record does not show that she has married.  
Thus, the issue before the Board is whether she became 
permanently incapable of self-support through her own efforts 
by reason of physical or mental defects prior to July 2000.  

In numerous statements in support of her claim, the appellant 
has maintained that difficulties associated with her visual 
problems and diabetes mellitus have severely impacted her 
life.  She stated that her eyes are very sensitive to light 
and difficult to focus, such that she is unable to drive a 
car and it is very difficult to read.  

Medical evidence of record includes diagnoses of Type 1 
diabetes and ophthalmological problems, secondary to 
albinism.  In an April 2001 statement, Nini S. Pathega, M.D. 
reported that the appellant has ocular albinism with 
nystagmus which limits her vision for daily activities.  The 
appellant's vision cannot be corrected to better than 20/80 
on examination.  In August 2001, Dr. Pathega stated that the 
appellant is legally blind due to her poor vision and 
restricted visual fields.  

In a June 2001 statement, Edwin Bransome, Jr. M.D., reported 
that he had been treating the appellant for diabetes, which 
has been in poor control.  He noted that the appellant has 
early diabetic nephropathy.  Dr. Bransome also noted that as 
part of a principal diagnosis of albinism, the appellant has 
"significant" eye disease and because of her blindness, 
should be "considered permanently disabled."

In a May 2002 statement, L. Danielle, Drake, O.D., reported 
that the appellant is legally blind in both eyes and there is 
no hope that her condition will improve.  

In June 2002, Dr. Bransome submitted a statement reiterating 
his prior findings and noting that there is no prospect for 
improvement of the appellant's vision problems. 

Evidence received pursuant to the Board's own development 
included a December 2000 Disability Determination by the SSA 
in which it was determined that the appellant was disabled, 
effective June 1, 2000, due to a primary diagnosis of 
Blindness and Low Vision (statutory blindness) and a 
secondary diagnosis of diabetes mellitus.  

Based on a review of the record, the Board concludes that the 
appellant was permanently incapable of self-support through 
her own efforts by reason of the physical defects of 
blindness and diabetes mellitus prior to attaining the age of 
eighteen.  In support of this finding, the Board notes the 
SSA determination which found the appellant disabled for 
purposes of receiving benefits from that agency as of June 1, 
2000 (prior to age eighteen) and statements from treating 
physicians that regarding the extent of the appellant's 
visual and medical difficulties.  The RO had initially denied 
the appellant's claim because her vision loss did not meet 
the criteria to be considered "blindness" for VA purposes.  
The Board points out however, that rating criteria applicable 
to disabled veterans are not controlling in a case such as 
this and the determination must be made on the evidence of 
record in this individual case.  See 38 C.F.R. § 3.346.  
Thus, the Board finds that the preponderance of the evidence 
supports the conclusion that the appellant was permanently 
incapable of self-support by reason of her physical defects 
prior to attaining age eighteen.  


ORDER

As the appellant is entitled to recognition as a "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen; the 
benefit sought on appeal is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

